PD-0186-15
         FILED IN
                                                                      COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS
                                                                                      AUSTIN, TEXAS
      APRIL 13, 2015                                                Transmitted 4/7/2015 12:33:28 PM
                                                                      Accepted 4/13/2015 2:15:31 PM
   ABELACOSTA, CLERK                                                                   ABEL ACOSTA
                                        No. PD-0186-15                                         CLERK


       ROBERT LYNN PRIDGEN,                         IN THE COURT OF


              Petitioner,
                                                    CRIMINAL APPEALS
       VS.



       THE STATE OF TEXAS                       §   AUSTIN, TEXAS


                  PETITIONER'S MOTION FOR LEAVE TO AMEND
                       PETITION FOR DISCRETIONARY REVIEW



              To the Honorable Court of Criminal Appeals:

              Robert L. Pridgen, Petitioner, respectfully asks the Court for leave

       to amend his petition for discretionary review (PDR) to correct errors in

       the appendix.

              The PDR was filed on time yesterday, April 6. The appendix to the

       PDR contains photographs excluded from trial. (The photos are sexually

       explicit; Pridgen requests that the PDR not be publicly filed.)

              Pridgen respectfully asks the Court to accept and file the amended

       PDR submitted with this motion. The PDR itself is unchanged. The only

       changes were in the appendix:

                  •    Correction of one typographical error (identity of one person
                       in photo was misstated);

      Pridgen v. State, No. PD-0186-15
      Pridgen's Motion for Leave to Amend PDR
      Page 1 of3
          • Addition of cover sheets A-l and A-2 to precede and separate
            the two appendix items;

          ® Ehmination of unnecessary text to the A-2 photographs.

      WHEREFORE, PREMISES CONSIDERED, Mr. Pridgen's counsel

respectfully asks the Court to grant leave to amend his petition for

discretionary review.


      Respectfully submitted this 7 of April 2015,

                                          By:^
                                          JAMES W, VOLBERDING
                                          SEN: 00786313


                                          100 E. Ferguson Street
                                          Suite 500
                                          Tyler, Texas 75702
                                          (903) 597-6622
                                          (866) 398-6883 (Fax)
                                          e-mail:
                                          jamesvolherding@gmail.com

                                          Attorney for Petitioner,
                                          Mr. Robert Lynn Pridgen

                        CERTIFICATE OF SERVICE


     I hereby certify that a true and correct copy of this pleading has
been delivered this 7 day of April 2015 to:

      Anderson Co. District Attorney
      Courthouse
      500 North Church Street
      Palestine, TX 75801

Pridgen v. State, No. PD-0186-15
Pridgen's Motion for Leave to Amend PDR
Page 2 of 3
by the following means:

                     By U.S. Postal Service Certified Mail, R.R.R.
        _X           By First Class U.S. Mail
                     By Special Courier
                     By Hand Delivery
                     By Fax before 5 p.m. to (903) 723-7818
                     By Fax after 5 p.m.
                     By email.

                                          JAMES W. VOLBERDING




Pridgen v. State, No. PD-0186-15
Pridgen's Motion for Leave to Amend PDR
Page 3 of 3